Citation Nr: 1756386	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-09 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an effective date prior to August 27, 2009 for the grant of service connection for headaches.

2. Entitlement to an effective date prior to August 27, 2009 for the grant of service connection for residuals of a head injury.

3. Entitlement to an effective date prior to August 27, 2009 for the grant of service connection for cervical strain (neck).

4. Entitlement to an initial rating in excess of 30 percent for headaches.

5. Entitlement to an initial compensable rating for residuals of a head injury.

6. Entitlement to an initial rating in excess of 20 percent for cervical strain.

7. Entitlement to service connection for upper extremity numbness claimed as secondary to service-connected cervical strain.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to January 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned in a January 2017 Travel Board hearing.  A transcript of that hearing is of record.  

The issue of a motion for clear and mistakable error (CUE) in the May 1996 denial of service connection for a neck disability has been raised by the record in the May 2011 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of service connection for upper extremity numbness and increased ratings for the neck, head injury, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1. At the Board hearing, the Veteran stated that he wished to withdraw his appeals of the denial of earlier effective dates for the grants of service connection for headaches and residuals of head injury.

2. VA received the Veteran's claim for service connection for a neck disability on August 27, 2009, and the prior denial of service connection for a neck disability went one year without appeal. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeals of the denial of earlier effective dates for the grants of service connection for headaches and residuals of head injury by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for an effective date prior to August 27, 2009 for the grant of service connection for the neck disability have not been met.  38 U.S.C. §§ 5101, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.104, 3.151, 3.155, 3.156, 3.159, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

During the January 2017 Board hearing, the Veteran stated that he wished to withdraw his appeals of the denial of earlier effective dates for the grants of service connection for headaches and residuals of head injury.  By doing so, the Veteran withdrew these appeals and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals of the denial of earlier effective dates for the grants of service connection for headaches and residuals of head injury, and they are dismissed.

II. Procedural Duties

VA is to provide claimants with notice and assistance in substantiating a claim.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify is implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  In this case, the law is dispositive of the issue of the proper effective date for service connection for cervical strain, and the duties of notice and assistance are not implicated.  

III. Earlier effective date

The Veteran asserts that he should have an earlier effective date for the grant of service connection for neck disability because he previously filed a claim for that disability and was unaware of his right to appeal.

Generally, the effective date for the grant of service connection will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, claim reopened after a final disallowance, or claim for an increased rating, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  

Effective March 24, 2015, claims are required to be filed on standard forms, thus eliminating constructive receipt of claims and informal claims.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  This case involves dates prior to March 24, 2015 so the regulations in place prior to that date are applicable and are referred to in this section.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A claim for VA compensation must generally be in the form prescribed by the VA Secretary.  See 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, however, received from the claimant, or certain specified individuals on the claimant's behalf, that indicates intent to apply for a benefit, and identifies that benefit, may be considered an informal claim.  38 C.F.R. § 3.155(a).

To initiate an appeal of an RO decision, a veteran must file a notice of disagreement within one year from the date of mailing of the determination.  A notice of disagreement must be in writing, express disagreement, and identify the determination with which disagreement is expressed.  38 U.S.C.A. § 7105.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

The Board has reviewed the record and determines that the criteria for an effective date prior to August 27, 2009 for the grant of service connection for cervical strain have not been met.  See 38 C.F.R. § 3.400.  

The evidence shows a final decision in May 1996 denying service connection for a neck disability and an application to reopen the neck claim received on August 27, 2009.  The RO originally denied the Veteran's claim of service connection for a neck disability in May 1996.  This rating decision was accompanied by a notice letter and VA form 4107 explaining the Veteran's right to appeal and how he should express his disagreement.  The Veteran did not file a notice of disagreement or otherwise contact VA within a year of the May 1996 decision.  VA also did not receive new and material evidence within one year of that decision.  When the Veteran did not appeal the decision, the May 1996 denial became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 3.104.    

The Veteran does not contend that the filed an appeal.  Instead, during the Board hearing, he explained that he did not understand his right to appeal and thought he needed a lawyer, which he could not afford.  Ignorance of the law does not prevent its enforcement.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (stating that an appellant's contention was without legal merit because abandonment pursuant to 38 C.F.R. § 3.158(a) cannot be set aside or waived on grounds of alleged ignorance of regulatory requirements).  The Supreme Court of the United States has held that everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations, and those regulations are binding regardless of actual knowledge or the hardship resulting from innocent ignorance.  Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384-85 (1947).  Here, the Veteran's misunderstanding of his opportunities to appeal does not change the law or the finality of the May 1996 decision.  See id. at 385. 

The next correspondence, which could be construed as a claim of service connection for the neck, was received by VA on August 27, 2009.  See 38 C.F.R. §§ 3.1(p), 3.155(a).  Indeed, the May 1996 decision became final and the current claim began on August 27, 2009.  Therefore, August 27, 2009 is the proper effective date for service-connected benefits.  See 38 C.F.R. § 3.400.  

The Board notes that the Veteran alleges error in the May 1996 rating decision.  His motion for CUE, as noted in the Introduction, is referred to the AOJ for appropriate action.  This decision intimates no opinion as to the merits of that motion for CUE.


ORDER

The appeal of the denial of an earlier effective date for the grant of service connection for headaches is dismissed.

The appeal of the denial of an earlier effective date for the grant of service connection for residuals of head injury is dismissed.

An effective date prior to August 27, 2009 for the grant of service connection for neck disability is denied.


REMAND

Additional development is needed for the Veteran's claims.  The June 2010 VA examination report notes an EMG study conducted in May 2010.  During the Board hearing, the Veteran also reported having treatment at VA to manage his neck pain and headaches.  There are little to no VA treatment records in the file, including the May 2010 EMG report.  Therefore, the claims file appears incomplete and the AOJ should obtain VA treatment records.  

For the neck and radiculopathy claims, the most recent VA examination was conducted in June 2010.  The Veteran's subsequent statements suggest that his symptoms may have changed such that a more current examination would be prudent.  Additionally, the June 2010 examiner found that the Veteran did not have cervical radiculopathy but did not address the positive evidence from private physical therapy finding right upper extremity numbness and "radicular type symptoms."  See Private records September-October 2009.  The AOJ should obtain a new examination of the neck and addendum opinion on the question of cervical radiculopathy.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. After obtaining any records, schedule the Veteran for a cervical spine examination.  The examiner should review the claims file, record all objective and subjective symptoms, and address the following:

a. Ask the Veteran to describe any limited motion with pain, repeated use, or flare-ups.  If applicable, estimate this reported impairment in terms of degrees.  State whether the reported impairment is consistent with the disability picture presented on examination.  Express any limited motion in terms of degrees.  If this limitation cannot be expressed in terms of degrees, please explain why.

b. Does the Veteran at least as likely as not experience objective upper extremity neurologic symptoms associated with the service-connected neck disability?  If not, please explain why?  Please take notice of the September and October 2009 physical therapy reports of observed "radicular type symptoms" in the right upper extremity.

Consider all relevant lay and medical evidence.  All opinions must be supported by a comprehensive rationale.  If the opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

3. If any issue remains denied, furnish the Veteran and his representative a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


